DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on May 19, 2021, which has been entered.

Claims Subject to Examination
Patent claims 1-26 have been canceled. New reissue claims 27-52 are subject to examination.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 10,648,320 B2, which issued from Application No. 15/539,925, which was the national stage of International Application No. PCT/EP2016/052182. The “original disclosure” is the disclosure of International Application No. PCT/EP2016/052182 as filed on February 2, 2016. Any subject matter added to the disclosure (including the claims) during either the international stage (i.e., the preliminary examination of PCT/EP2016/052182) or the earlier-concluded examination of Application No. 15/539,925 does not constitute a part of the “original disclosure”.

Objection to Amendment – New Matter
35 USC 132(a) prohibits any amendment that introduces new matter into the disclosure of the invention.

35 USC 251(a) prohibits the introduction of new matter into the application for reissue.

The amendment filed on May 19, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the reasons given below.

New claims 27 and 42 recite “a pressure sensor” (l. 3). The original disclosure describes “a pressure measuring device 41…that measures the pressure at the head of the borehole 10…” (col. 7, ll. 54-55 of Patent No. 10,648,320 B2). However, the disclosed pressure measuring 

New claims 29, 44 and 50 recite “the fluid pressure measurement comprises a pressure in the fluid below the interface depth or a bottom-hole pressure at a bottom of the borehole”. In summarizing the invention, the original disclosure broadly states that “…the pressure in the liquid below the interface depth in the borehole is determined…” (col. 2, ll. 6-7). Then the original disclosure goes on to more specifically state that “…the pressure at the foot of the borehole or at the bottom of the borehole is determined…” (col. 5, ll. 37-38). There is no further description of any other alternative to determining the pressure at the foot of the borehole or at the bottom of the borehole. Thus, the skilled artisan would conclude that the description at col. 5, ll. 37-38 clarifies (i.e., provides a more specific explanation of) the description at col. 2, ll. 6-7. Therefore, in reciting “a pressure in the fluid below the interface depth” as a distinct alternative to “a bottom-hole pressure at a bottom of the borehole”, new claims 29, 44 and 50 introduce new matter.

New claim 34 recites “the supply rate is a function of…a ratio of gas to oil” (ll. 8-10). According to the original disclosure, the supply rate (q) is defined by Equation 3 (see col. 5). However, the gas to oil ratio (GOR) is not one of the variables in Equation 3. 

New claim 48 recites a method step of “sensing a head pressure measurement…” (l. 3). The original disclosure describes “a pressure measuring device 41…that measures the pressure at the head of the borehole 10…” (col. 7, ll. 54-55). However, the disclosed pressure measuring device 41 does not necessarily or inherently perform a “sensing” function. For example, the pressure measuring device 41 could be a pressure gauge or some other form of pressure measuring instrument that performs a measuring function, but that does not necessarily perform a “sensing” function.

Applicant is required to cancel the new matter in response to this Office action.

Improper/Incomplete Priority Claim
The Application Data Sheet (ADS) filed on May 19, 2021 includes a foreign priority claim under 35 USC 119(a)-(d) to both (i) DE 10 2015 105 267.9 filed on April 8, 2015, and (ii) DE 10 2015 001 218.5 filed on February 3, 2015. However, applicant is not presently entitled to the priority claim to DE 10 2015 001 218.5 for the following reasons.

The PCT Request (Form PCT/RO/101) filed in PCT/EP2016/052182 included a foreign priority claim to both (i) DE 10 2015 105 267.9 filed on April 8, 2015, and (ii) DE 10 2015 001 218.5 filed on February 3, 2015. A copy of this form was received in the file wrapper for parent Application No. 15/539,925 on June 26, 2017.

Parent Application No. 15/539,925 included a foreign priority claim under 35 USC 119(a)-(d) to both (i) DE 10 2015 105 267.9 filed on April 8, 2015, and (ii) DE 10 2015 001 218.5 filed on February 3, 2015. See the ADS filed on June 26, 2017.

A reproduction of a certified copy of DE 10 2015 105 267.9 was received in Application No. 15/539,925 from the International Bureau (IB) on June 26, 2017. However, no certified copy of DE 10 2015 001 218.5 was filed in Application No. 15/539,925.
 
The Notice of Allowability mailed in Application No. 15/539,925 on March 31, 2020 informed applicant that no reproduction of a certified copy of DE 10 2015 001 218.5 had been received from the IB.

As explained in MPEP 1893.03(c), subsection II, applicant must provide a certified copy of a foreign priority document during the national stage when the IB does not forward a copy to the USPTO. However, applicant fail to provide the required certified copy of DE 10 2015 001 218.5 in Application No. 15/539,925 prior to the issuance of Patent No. 10,648,320 B2.

As explained in MPEP 1402, subsection III as well as MPEP 1417:
Reissue is available to correct an error during the earlier-concluded examination in failing to file the required certified copy of a foreign priority document. 
In view of the current requirements of 37 CFR 1.55, the reissue applicant must also file a petition under 37 CFR 1.55(f) or (g), as appropriate, including a showing of good and sufficient cause for the delay in filing the certified copy.

Accordingly, applicant is not presently entitled to the priority claim to DE 10 2015 001 218.5 because the required petition has not been filed and granted.

Reissue Oath/Declaration
The reissue declaration filed on May 19, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
Applicant claimed less than it had a right to claim. For example, the claims of U.S. Pat. No. 10,648,320, claims 1-26, require “an extraction device,” which is not required to overcome the prior art.

This general statement merely refers to the patent “claims” collectively and only refers to “claims 1-26” as a group. It fails to specifically identify a patent claim, and fails to specifically identify an error in that specific patent claim. Further, it is noted that the term “an extraction 

The reissue declaration filed on May 19, 2021 is also defective because it fails to specifically identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.

Claim Interpretation – BRI Standard
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
An exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112(f), formerly 35 U.S.C. 112, 6th paragraph. See MPEP 2181. 

Do the claims invoke 35 U.S.C. 112(f)?

I.A.	Authorities Relied Upon
See the discussion of the following decisions in the APPENDIX:
Williamson v. Citrix Online, LLC
Egenara, Inc. v. Cisco Systems, Inc.
Altiris Inc. v. Symantec Corp.
Ex Parte Smith (informative)
Ex parte Erol (informative)
Ex parte Marc E. Davis et al. (instructive)

I.B.	Do system claims 27-47 and method claims 48-52 recite computer-implemented functional claim limitations?
Claims 27-47 require that the claimed system has an “evaluation device” (claims 27 and 42, ll. 6-10) and a “control system” (claim 27, ll. 11-12; claim 42, ll. 11-14) that perform the functions listed in the following table. Further, method claims 48-52 also require the performance of the functions identified in the following table.
Function #1
(claims 27, 42 and 48)
Calculating an average pressure gradient in the fluid in the borehole (performed by the “evaluation device” of claims 27-47).
Function #2
(claims 27, 42 and 48)
Using the head pressure measurement, the interface depth, and the average pressure gradient in the fluid to calculate a fluid pressure measurement of the fluid below the interface depth (performed by the “evaluation device” of claims 27-47).
Function #3
(claims 27, 42 and 48)
Control a driven pump for extracting the fluid from the borehole based on the fluid pressure measurement (performed by the “control system” of claims 27-47).
Function #4
(claims 28, 43 and 49)
Calculates an average pressure gradient in a gas column in the borehole (performed by the “evaluation device” of claims 27-47).
Function #5
(claims 28, 43 and 49)
Uses the head pressure measurement, the interface depth, the average pressure gradient in the fluid, and the average pressure gradient in the gas column to calculate the fluid pressure measurement (performed by the “evaluation device” of claims 27-47).
Function #6
(claims 30, 45 and 51)
Calculates the average pressure gradient using a supply rate of the borehole, a ratio of gas to oil, and a density of the fluid (performed by the “evaluation device” of claims 27-47).
Function #7
(claims 31)
Calculates the average pressure gradient using an empty tube gas speed and a gas bubble fraction (performed by the “evaluation device” of claims 27-41).
Function #8
(claim 32)
Calculates the average pressure gradient using a new supply rate for each measurement of the interface depth and the head pressure 

(claim 34)
Calculates the fluid pressure measurement using equations for a productivity index, a zero-bottom hole pressure supply rate, and a supply rate (performed by the “evaluation device” of claims 27-41).
Function #10
(claim 38)
Control the driven pump to regulate the interface depth and/or the head pressure measurement (performed by the “control system” of claims 27-41).
Function #11
(claims 39, 42 and 52)
Control the driven pump to regulate the fluid pressure measurement so the fluid is above the boiling point or the bubble point or the beginning of the degassing process (performed by the “control system” of claims 27-47).
Function #12
(claim 40)
Control switch-off and switch-on time points of the driven pump to permit intermittent extraction of the fluid (performed by the “control system” of claims 27-41).


Since claims 27-52 recite functional claim limitations, it must be determined whether such limitations are implemented by a computer(s). 
Applicant’s original disclosure describes a control system 43 that is “for the pumping speed of the pump 30” (col. 8, ll. 4-5), and an evaluating device 44 that “receives the measured values from the measuring instruments 41 and 42 in regard to the location of the interface depth 13 in the borehole 10 and the pressure at the head of the borehole 10 and then calculates therefrom control values which it passes on to the control system 43 for controlling the performance of the pump 30” (col. 8, ll. 10-16). Further, the evaluating device 44 “functions by taking into consideration the Equations 1 to 5…” (col. 8, ll. 17-18), with various data being supplied thereto for use in computing the results of Equations 1 to 5 (see col. 8, ll. 19-22). 
The control system 43 and the evaluating device 44 are illustrated as generic black boxes in Fig. 1, which is a conventional manner of illustrating components of a computer-implemented invention. Further, applicant’s disclosure fails to disclosure any specific structure or arrangement of structural elements that constitute the control system 43 and the evaluating device 44. 


I.C.1.	Do computer-implemented system claims 27-47 invoke 35 U.S.C. 112(f), i.e., do these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions?
Claims 27-47 require that the “evaluation device” and the “control system” of the claimed system perform the computer-implemented functions identified above. Since claims 27-47 define the invention in terms of functions to be performed, the question becomes whether these claims recite sufficient structure for performing all of the claimed functions.
Claims 27-47 do not define the “evaluation device” and the “control system” as having specific structure or a specific arrangement of structural components. These claims fail to provide POSITA with an understanding of the structural elements/arrangements necessary to carry out the claimed functions.
Further, as explained above, applicant’s control system 43 and evaluating device 44 are not disclosed as having specific structure or a specific arrangement of structural components. Thus, applicant’s disclosure does not support a finding that the claimed “evaluation device” and “control system” constitute sufficient structure for performing all of the claimed functions.
Based upon his review of applicant’s disclosure, and in consideration of the state of the computer-implemented control system art at the time of applicant’s invention, the examiner finds that:
An ordinary, off-the-shelf computer system is structure. Thus, in reciting a general purpose computer-implemented “evaluation device” and a general purpose computer-implemented “control system”, claims 27-47 recite some 
The hardware components of a computer system are old and well known. 
Based upon the special functions required by claims 27-47, and based upon the description provided by applicant’s disclosure, the claimed “evaluation device” and “control system” are necessarily implemented using a computer system having a particular configuration.1 That is, a general purpose computer system must be specially equipped, i.e., provided with special programming, in order to transform it into a special purpose computer system for performing the specific functions and achieving the intended outcomes described in applicant’s disclosure and recited in the claims.
Based on the above findings, applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from the special programming instructions that are necessarily required to be executed by a special purpose computer processor in order to implement the claimed computer-implemented invention and perform the special functions required by the claims. 
Accordingly, a general purpose computer-implemented “evaluation device” and a general purpose computer-implemented “control system”, as recited generically in claims 27-47, do not constitute sufficient structure for performing all of the claimed functions since they lack the special programming required.
Conclusion: Independent computer-implemented system claims 27-47 invoke 35 U.S.C. 112(f) because these claims:
(i)   Recite Function #1 to Function #12 and, therefore, define the invention in terms of functions to be performed.
(ii)  Fail to recite sufficient structure for performing all of the claimed functions because the claimed “evaluation device” and “control system”, i.e., general purpose computer 

I.C.2.	Do computer-implemented method claims 48-52 invoke 35 U.S.C. 112(f), i.e., do these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions?
Claims 48-52 require that the method is practiced via the performance of computer-implemented Function #1 to Function #6 and computer-implemented Function #11. Since claims 48-52 define the invention in terms of functions to be performed, the question becomes whether these claims recite sufficient structure for performing all of the claimed functions.
Claims 48-52 do not recite any structure for performing Function #1 to Function #6 and Function #11. These claims fail to set forth the structural elements/arrangements necessary to carry out the claimed functions.
See the further analysis provided above with respect to system claims 27-47. Assuming claims 48-52 are limited to implementation via a computer system, general purpose computer system components do not constitute sufficient structure for performing all of the claimed functions since they lack the special programming required.
Conclusion: Computer-implemented method claims 48-52 invoke 35 U.S.C. 112(f) because these claims:
(i)   Recite Function #1 to Function #6 and Function #11 and, therefore, define the invention in terms of functions to be performed.
(ii)  Fail to recite sufficient structure for performing all of the claimed functions because (a) they do not recite any structure for performing the claimed function, and (b) general purpose computer system components, which lack special programming, are not capable of performing all of the claimed functions.

For claims that invoke 35 U.S.C. 112(f), does the specification disclose adequate corresponding structure to perform all of the claimed functions?

II.A.	Authorities Relied Upon
See the discussion of the following decisions in the APPENDIX:
Williamson v. Citrix Online, LLC
Aristocrat Technologies Australia Pty Ltd. v. International Game Technology
Ex Parte Smith
Ex parte Erol

II.B.1.	For computer-implemented system claims 27-47, does the specification disclose adequate corresponding structure in the form of a specific algorithm(s) or step-by-step process(es) to perform all of the claimed functions?
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “evaluation device” is the evaluating device 44 and the closest structure disclosed as corresponding to the claimed “control system” is the control system 43. See the further explanation above. 
In the case of computer-implemented inventions that rely upon special software (special programming) to execute the claimed functions, the structure disclosed in the specification must be more than a general purpose computer or microprocessor. Rather, the “corresponding structure” is an algorithm(s) for performing the claimed functions. The algorithm(s) may be expressed as a mathematical formula, in prose, as a flow chart, or in any other manner that provides sufficient structure. Regardless of the manner in which it is expressed, the algorithm(s), by definition, must constitute a finite sequence of specific logic steps for performing a particular task.
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
Further, it is not sufficient for the applicant to simply state or later argue that POSITA could theoretically write the necessary algorithm(s) and/or would know what software to employ to accomplish the claimed function(s), i.e., to show that the enablement requirement of 35 U.S.C. 112(a) is met. The inquiry is whether one skilled in the art would understand the patent specification itself to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithm(s) used by applicant for performing the claimed function(s).

Function #1, Function #4 and Function #6 to Function #8, which pertain to the calculation of average pressure gradients in a fluid and a gas column, are not relatively basic computer-implemented functions. Rather, complex algorithms are required in order to process inputs and carry out the required calculations.
Function #2, Function #5 and Function #9, which pertain to the calculation of a fluid pressure measurement below an interface depth, are not relatively basic computer-implemented functions. Rather, a complex algorithm(s) is required in order to process inputs and carry out the required calculations.
Function #3 and Function #10 to Function #12, which pertain to the control of a driven pump based on the calculated fluid pressure measurement, are not relatively basic computer-implemented functions. Rather, complex algorithms are required in order to process inputs, determine outputs, and execute the claimed control of the pump.
With respect to the algorithms required for performing Function #1, Function #4 and Function #6 to Function #8, the examiner finds that:
The disclosure states that the evaluating device 44 “functions by taking into consideration the Equations 1 to 5…” (col. 8, ll. 17-18), with various data being supplied thereto for use in computing the results of Equations 1 to 5 (see col. 8, ll. 19-22). However, Equations 1 to 5 do not include an equation for calculating an average pressure gradient in a fluid, or an equation for calculating an average pressure gradient in a gas column.
The disclosure states that “Thereafter, the gas bubble fraction is used in order to determine the average pressure gradient in the liquid column” (col. 5, ll. 35-37). However, no equation or algorithm is disclosed for calculating an average pressure gradient in a fluid based on the result of the calculation of the gas bubble fraction in Equation 5.
The disclosure is silent as to the manner in which Equations 1 to 5 are used to calculate an average pressure gradient in a gas column. The necessary equation or algorithm is not disclosed.
Concerning the simpler case of a stable state (see col. 4, ll. 4-10), the disclosure states that “The average pressure gradients of the liquid and gas columns are obtained from the standard relationships which are utilised in the oil industry such as the so-called Duns and Ros relationships for example” (col. 4, ll. 10-14). However, the invention is concerned with the necessary calculations in transient states (see col. 4, l. 23 to col. 5, l. 47). For such transient states, the specification fails to disclose an equation for calculating an average pressure gradient in a fluid, or an equation for calculating an average pressure gradient in a gas column.
Accordingly, applicant has failed to disclose equations or algorithms or step-by-step processes for processing inputs and using those inputs to calculate both (a) an average pressure gradient in a fluid, and (b) an average pressure gradient in a gas column. It is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of specific algorithms that describe how the claimed functions are performed. Further, it is not enough that POSITA could theoretically write the necessary algorithms and/or would know what software to employ; rather, the specification must explain the applicant’s “corresponding structure”, i.e., the necessary algorithms used by applicant for performing the claimed functions.
With respect to the algorithm(s) required for performing Function #2, Function #5 and Function #9, the examiner finds that:
The disclosure states that the evaluating device 44 “functions by taking into consideration the Equations 1 to 5…” (col. 8, ll. 17-18), with various data being supplied thereto for use in computing the results of Equations 1 to 5 (see col. 8, ll. 19-22). However, Equations 1 to 5 do not include an equation for calculating a fluid pressure measurement below an interface depth.
The disclosure states that “Finally, the pressure at the foot of the borehole or at the bottom of the borehole is determined for each time increment, that means for each measurement of the location of the interface depth. One obtains it from the pressure at the head of the borehole and the pressure gradient in the gas and liquid 
The disclosure states that the invention involves “…the determination of the pressure at the base of the borehole from the measurements of the interface depth in real time…” (col. 6, ll. 48-52). However, no equation or algorithm is disclosed for calculating a fluid pressure measurement at the base of the borehole based on real-time measurements of the interface depth.
Accordingly, applicant has failed to disclose an equation(s) or algorithm(s) or step-by-step process(es) for processing inputs and using those inputs to calculate a fluid pressure measurement below the interface depth. It is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed functions are performed. Further, it is not enough that POSITA could theoretically write the necessary algorithm(s) and/or would know what software to employ; rather, the specification must explain the applicant’s “corresponding structure”, i.e., the necessary algorithm(s) used by applicant for performing the claimed functions.
With respect to the algorithms required for performing Function #3 and Function #10 to Function #12, the examiner finds that:
The disclosure states that “Preferably, a variable speed control system is used for the throughput speed of the pump” (col. 3, ll. 31-32). However, this general statement does not provide a disclosure of the required algorithm for controlling the pump based on the result of the calculation of the fluid pressure measurement.
The disclosure states that “The continuous determination of the flow pressure at the base of the borehole and automatic maintaining of the flow pressure at the base of the borehole above the aforementioned boiling point pressure are therefore of great advantage. This is made possible by regulating the location of the interface depth” (col. 5, l. 62 to col. 6, l. 2). The disclosure further states that “Hereby, the location of the interface depth can be effected by adjusting the pumping power” (col. 6, ll. 5-6). However, no algorithm is disclosed for adjusting 
The disclosure indicates that the control system can be used for “…optimizing the run times and switch-off times of pumps in boreholes which work during an intermittent extraction process” (col. 6, ll. 7-9), which “…means a cycle of running and switched-off times” (col. 6, ll. 12-13). The disclosure further states that “The proposed system can thus be employed in order to automatically adjust the start times and switch-off times of pumps in the borehole, namely, as a function of the pressure at the base of the borehole” (col. 6, ll. 20-24). However, no algorithm is disclosed for automatically adjusting the switch-on and switch-off times of the pump based on the calculation of the fluid pressure measurement.
Accordingly, applicant has failed to disclose equations or algorithms or step-by-step processes for using the calculation of the fluid pressure measurement to (a) adjust the pumping power of the pump to regulate the interface depth, the head pressure measurement and the fluid pressure measurement, and (b) control start and stop times of the pump. It is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/ outcomes must be disclosed in the form of specific algorithms that describe how the claimed functions are performed. Further, it is not enough that POSITA could theoretically write the necessary algorithms and/or would know what software to employ; rather, the specification must explain the applicant’s “corresponding structure”, i.e., the necessary algorithms used by applicant for performing the claimed functions.
Conclusion: For computer-implemented system claims 27-47, the specification fails to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithms or step-by-step processes, used by applicant for performing each of the claimed functions, i.e., Function #1 to Function #12.


II.B.2.	For computer-implemented method claims 48-52, does the specification disclose adequate corresponding structure in the form of a specific algorithm(s) or step-by-step process(es) to perform all of the claimed functions?
See the explanation provided above with respect to system claims 27-47. Method claims 48-52 differ because they do not require any structure for performing the claimed functions, i.e., Function #1 to Function #6 and Function #11. Assuming claims 48-52 are limited to implementation via a computer system, applicant has failed to disclose equations or algorithms or step-by-step processes for (a) processing inputs and using those inputs to calculate both an average pressure gradient in a fluid and an average pressure gradient in a gas column, (b) processing inputs and using those inputs to calculate a fluid pressure measurement below the interface depth, and (c) using the calculation of the fluid pressure measurement to adjust the pumping power of the pump to regulate the fluid pressure measurement. See the further explanation above.
Conclusion: For computer-implemented method claims 48-52, the specification fails to disclose, in sufficient detail, the “corresponding structure”, i.e., the necessary software-based algorithms or step-by-step processes, used by applicant for performing each of the claimed functions, i.e., Function #1 to Function #6 and Function #11..

III.	Lack of Compliance with 35 USC 112
	Due to the failure to disclose adequate corresponding structure in the form of a specific algorithm(s) or step-by-step process(es) to perform claimed Function #1 to Function #12, rejections under 35 USC 112(a) and (b) are set forth below.

IV.	How to Prevent Invoking 35 U.S.C. 112(f)
If applicant does not intend to have the above-discussed limitations of claims 27-52 invoke 35 U.S.C. 112(f), applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f).
Moreover, if applicant believes the claimed “evaluation device” and “control system” of claims 27-47 have a structural meaning known to POSITA, applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in order to 
Applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112(f) or successfully argue that the limitation does not invoke 35 U.S.C. 112(f), elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 27-52 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 27-52 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is explained above. 

GROUND 3:  Claims 27-52 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Step 1: Independent claims 27, 42 and 48 of the instant reissue application are broader in scope than patent claims 1-26 at least because the following limitations are omitted:
An acoustic event which produces acoustic pressure waves is deliberately effected for the purposes of detecting the location of the interface depth (see patent claims 1 and 17).
An extraction device that comprises an electrically driven pump is provided in communication with the borehole (see patent claims 1 and 17), or an extracting device comprising an electrically driven pump (see patent claim 19).
The determination of the pressure in the liquid below the interface depth is utilized for regulating the performance of the electrically driven pump for the liquid that is to be extracted from the borehole (see patent claims 1 and 17), or the evaluating device supplies values determined from input data to the pump control system (see patent claim 19).
The pressure in the liquid below the interface depth is determined using a productivity index (PI), a supply rate (q), and a zero-bottom hole pressure supply rate (qmax) of the borehole (see patent claim 1).
The pressure in the liquid below the interface depth is determined using Equations 1-5 (see patent claim 17).
An empty tube gas speed (vsg) and a gas bubble fraction (fg) are computed by the evaluation device using a new supply rate for each measurement of the interface depth and the pressure at the head of the borehole (see patent claim 19).

Dependent claims 28-41, 43-47 and 49-52 of the instant reissue application are also broader in scope than patent claims 1-26 because they omit at least some of the limitations listed above.

Step 2: During the original prosecution (Application No. 15/539,925), the previous examiner initially rejected claims 1-20 based upon prior art. See the Office action mailed on February 11, 2019. Applicant responded to the rejection by narrowing the scope of independent claims 1 and 15. See the amendment filed on August 12, 2019. The previous examiner then issued new grounds of rejection for claims 1-3 and 5-20 while indicating that dependent claim 4 contained allowable subject matter. See the Office action mailed on September 11, 2019. Applicant responded by further narrowing the scope of independent claims 1 and 15, and rewriting claim 4 in independent form. See the amendment filed on March 9, 2020. Specifically, applicant amended independent claims 1 and 15 to include the following limitations and argued that these limitations defined over the prior art:
The pressure in the liquid below the interface depth is determined using a productivity index (PI), a supply rate (q), and a zero-bottom hole pressure supply rate (qmax
An empty tube gas speed (vsg) and a gas bubble fraction (fg) are computed by the evaluation device using a new supply rate for each measurement of the interface depth and the pressure at the head of the borehole (claim 15, later renumbered as patent claim 19).

Because of the amendments and arguments filed on March 9, 2020, the previous examiner withdrew the prior art rejections and issued the Notice of Allowability on March 31, 2020, with clarification of some claim language made by Examiner’s Amendment.

The broader aspects of reissue claims 27-31 and 35-52 relate to subject matter surrendered in the original prosecution because these claims fail to recite the subject matter that was added to claims 1 and 15 and argued for patentability during the earlier-concluded examination. Further, the broader aspects of reissue claims 32-34 relate to subject matter surrendered in the original prosecution because these claims fail to completely recite the subject matter that was added to claims 1 and 15 and argued for patentability during the earlier-concluded examination. Also, claims 32-34 are broader in certain respects than the surrendered versions of claims 1 and 15 filed in Application No. 15/539,925 on August 12, 2019 (see further explanation below).

Step 3: First, the reissue claims must be compared to any claims canceled or amended during prosecution of the original application. It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art. See In re Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.

In this case, reissue claims 27-52 violate the recapture rule because they are broader in scope than the surrendered versions of claims 1 and 15 filed in Application No. 15/539,925 on August 12, 2019 due to the omission of:
An acoustic event which produces acoustic pressure waves is deliberately effected for the purposes of detecting the location of the interface depth (see surrendered claim 1).
An extraction device that comprises an electrically driven pump is provided in communication with the borehole (see surrendered claim 1), or an extracting device comprising an electrically driven pump (see surrendered claim 15).
The determination of the pressure in the liquid below the interface depth is utilized for regulating the performance of the electrically driven pump for the liquid that is to be extracted from the borehole (see surrendered claim 1), or the evaluating device supplies values determined from input data to the pump control system (see surrendered claim 15).

Second, it must be determined whether the reissue claims omit or broaden any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. See Pannu v. Storz Instruments Inc., 258 F.3d at 1371-72, 59 USPQ2d at 1600. However, if the patentee modifies the added or argued limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue. See In re Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4.

In this case, reissue claims 27-31 and 35-52 violate the recapture rule because they completely omit the following limitations that were added to the claims and/or argued for patentability in order to secure allowance:
The pressure in the liquid below the interface depth is determined using a productivity index (PI), a supply rate (q), and a zero-bottom hole pressure supply rate (qmax) of the borehole (claim 1).
An empty tube gas speed (vsg) and a gas bubble fraction (fg) are computed by the evaluation device using a new supply rate for each measurement of the interface depth and the pressure at the head of the borehole (claim 15, renumbered as patent claim 19).

For the above reasons, claims 27-52 of the instant reissue application improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 

Claim Rejections – 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

GROUND 4: Claims 48-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 48-52 recite a method of extracting a fluid from a borehole in the earth’s surface. The method is defined in term of certain functions to be performed (e.g., sensing, detecting, calculating, and controlling). However, as explained above, claims 48-52 do not require any structure for performing the claimed functions.

The judicial exception is not integrated into a practical application because claims 48-52 are directed only to an abstract idea without the recitation of any structure such as (i) sensor systems and related computer components for performing the sensing and detecting functions, (ii) computer components for performing the calculating functions, and (iii) computer components and related actuators for performing the controlling functions. Rather, the claimed method is limited to acquiring data, performing calculations based on the acquired data, and performing controls based on the calculations. These functions are capable of being performed in the human mind and carried out by a human being. 

Even if one assumed that claims 48-52 are limited to implementation via a computer system, the recitation of generic computer components and generic computer functions would not result in the judicial exception being integrated into a practical application. That is, this would not add a meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 5:  Claims 27-52 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. The added material which is not supported by the original disclosure is explained above.

GROUND 6: Claims 27-52 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.

NOTE: This rejection is based on the finding that the specification does not adequately disclose the computer and the algorithm(s) that achieve the claimed functions in sufficient detail, i.e., how the inventor intends to achieve the claimed functions. This rejection is not necessarily predicated on a finding that the rejected claims invoke 35 U.S.C. 112(f). Thus, this rejection cannot be overcome merely by establishing that 35 U.S.C. 112(f) is not invoked.

See the discussion of the following decisions/guidance in the APPENDIX:
Ex Parte Smith
Ex parte Jiajun Zhu et al. ‘727
Ex parte Jiajun Zhu et al. ‘723
The 2019 § 112 Guidance2

With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Computer-implemented functional claim language must be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. 112(a). When the specification fails to demonstrate that the applicant possessed the full scope of the invention recited in the claims and/or fails to enable the full breadth of the claims, the specification provides inadequate support for the claims under 35 U.S.C. 112(a). See MPEP 2161.01.

The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Problems satisfying the written description requirement often occur when claim language is generic or functional, or both. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, i.e., an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries. Similarly, the written description requirement is not satisfied when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, simply restating the functions recited in the claims is not necessarily sufficient. The algorithm or steps/procedure taken to perform the functions must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. See MPEP 2161.01, section I.

It is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. Further, a description that merely renders the invention obvious does not satisfy the written description requirement. Sufficient information must be provided to show that the inventor had possession of the claimed invention, including details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.

To satisfy the enablement requirement of 35 U.S.C. 112(a), the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. When a claim is not limited to any particular structure for performing a recited function and does not invoke 35 U.S.C. 112(f), any claim language reciting the ability to perform a function per se would typically be construed broadly to cover all devices or structures that perform the recited function. Applicants who present such broad claim language must ensure the claims are fully enabled. Specifically, the scope of the claims must be less than or equal to the scope of the enablement provided by the specification. See MPEP 2161.01, section III.

Where the specification discloses a complex computer system that includes a processor and other system components controlled by the processor, a mere reference to a commercially available processor, without any description of the precise operations to be performed by the processor, fails to disclose how such a processor would be properly programmed to (1) either perform any required calculations or (2) coordinate the other system components in the proper timed sequence to perform the functions disclosed and claimed. The enablement requirement is not satisfied if (1) the disclosure fails to disclose any program and (2) more than routine experimentation would be required of one skilled in the art to generate such a program. Further, the enablement requirement is not satisfied by a cursory explanation of flow diagrams or a bare group of program listings absent a detailed explanation of how the program’s steps are specifically interrelated with the operative structural elements of the required computer system. When the claims are directed to a computer-implemented method, the specification must be adequate to teach how to practice the claimed method. If such practice requires a particular 

In this case, the applicant’s original disclosure fails to describe the particular software-based algorithm(s) or step-by-step process(es) required to transform a general purpose computer system into a special purpose computer system for performing all of the claimed functions, i.e., Function #1 to Function #12. That is, applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. See the detailed explanation in the above section with the heading Claim Interpretation – Means-Plus-Function Exception to BRI Standard. 

In addition, as explained above, applicant’s disclosure indicates that the invention relies upon Equations 1 to 5 in the performance of the claimed functions. However, the disclosure fails to provide a complete and accurate explanation of Equations 1 to 5 for the following reasons:
Equation 1 has variables Pr and Pwf, which are identified in the specification as reservoir pressure and flow pressure at the bottom of the bore hole, respectively. However, the specification does not explain exactly how the reservoir pressure Pr relates to the claimed “head pressure measurement at a head of the borehole”. Further, it is not clear from the specification how the flow pressure at the bottom of the bore hole Pwf relates to the claimed “fluid pressure measurement of the fluid below the interface depth” that must be calculated. Further, if the claimed “fluid pressure measurement of the fluid below the interface depth” is a value that must be calculated, then how can the flow pressure at bottom of bore hole Pwf be a known value that is used to calculate the productivity index PI?
Combining Equations 1 and 2 yields q = (qmax ÷ Pr) x (Pr – Pwf), which is in conflict with the definition of the supply rate q in Equation 3. The specification does not explain how the supply rate q can be defined by two different mathematical expressions.
The variable/value AF is a component of Equation 4, but this variable/value is not defined in the original disclosure. Further, while the term “A” is identified in the 
The constants C, D and E, which are components of Equation 4, are disclosed as being “…empirically determined values (and lie within a range of 0.2 to 2.0)” (col. 4, ll. 53-54). However, the disclosure provides no explanation as to the manner in which these constants are empirically determined.
The variable/value g is a component of Equation 5, but this variable/value is not defined in the original disclosure. 

Accordingly, the examiner finds that applicant’s disclosure fails to describe the algorithm(s) or step-by-step process(es) that achieve the claimed functions in sufficient detail such that one of ordinary skill in the art can (a) reasonably conclude that the inventor possessed the claimed subject matter at the time of filing, and (b) practice the claimed invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 7:  Claims 27-52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

NOTE: This rejection is based on the underlying finding that the rejected claims invoke 35 U.S.C. 112(f), i.e., these claims (i) define the invention in terms of functions to be performed, but (ii) fail to recite sufficient structure for performing all of the claimed functions.

The claims are indefinite due to the failure to disclose adequate corresponding structure in the form of a specific algorithm(s) or step-by-step process(es) to perform claimed Function #1 Claim Interpretation – Means-Plus-Function Exception to BRI Standard. 

GROUND 8:  Claims 27-52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In addition to the basis of GROUND 7, these claims are also indefinite for the reasons given below.

Claims 27 and 42 recite “…to calculate a fluid pressure measurement…” (l. 9), and claim 48 recites “calculating a fluid pressure measurement…” (l. 7). However, in conventional engineering practice, calculating a result based on sensed or measured values is a distinct operation from sensing or measuring those values. Thus, it is unclear whether these claim recitations require both a calculation and a measurement, or just a calculation.

Claims 30, 45 and 51 recite “a supply rate of the borehole”. However, a borehole is merely a structural formation. In and of itself, it is not capable of possessing or producing a supply rate. It appears this recitation should read “a supply rate of the fluid in the borehole”.

Claims 30, 45 and 51 recite “a ratio of gas to oil”. However, prior claims 27, 42 and 48 recite a “fluid”. It is unclear how the “gas” and “oil” (which are both fluids) of claims 30, 45 and 51 relate to the “fluid” of claims 27, 42 and 48. Note also that claims 30, 45 and 51 refer to “the fluid” (l. 3) after introducing the alternative terms “gas” and “oil”.

Claim 32 recites “…using a new supply rate for each measurement of the interface depth…”. However, the claim fails to identify what element of the claim has the recited “new supply rate”. Further, “each measurement of the interface depth” lacks proper antecedent basis and/or is inconsistent with previous claim 27. Note that claim 27 does not recite plural measurements of the interface depth.

In claim 33, the term “the empty gas tube speed” (l. 2) lacks proper antecedent basis. Note that claim 31 recites “an empty tube gas speed”.

In claim 33, the term “zero-bottom hole pressure supply rate” (ll. 2-3) is indefinite because it is unclear what constitutes a “zero-bottom”. This appears to be inaccurate since the variable qmax in Equation 2 refers to a supply rate that occurs under the condition of zero pressure (not “zero-bottom”) at the bottom of the borehole.

Claim 33 recites “a flow pressure at a bottom of the borehole” (l. 3). However, prior claim 27 recites “a fluid pressure measurement of the fluid below the interface depth” (ll. 9-10). It is unclear how “a flow pressure at a bottom of the borehole” in claim 33 relates to “a fluid pressure measurement of the fluid below the interface depth” in claim 27. Do these refer to the same pressure value? If so, then the use of alternative terms creates confusion as to the claim scope. If not, then the failure to define the relationship between these two different pressure values—in both the claims and the specification—renders the claim indefinite.

Claim 33 recites “a pressure of a reservoir” (l. 3). However, prior claim 27 recites “a head pressure measurement at a head of the borehole” (ll. 3-4). It is unclear how “a pressure of a reservoir” in claim 33 relates to “a head pressure measurement at a head of the borehole” in claim 27. Do these refer to the same pressure value? If so, then the use of alternative terms creates confusion as to the claim scope. If not, then the failure to define the relationship between these two different pressure values—in both the claims and the specification—renders the claim indefinite.

Claim 33 recites “a ratio of a gas to an oil” (ll. 3-4), “an oil density” (l. 6) and “a gas density” (l. 6). However, prior claim 27 recites a “fluid”. It is unclear how the “gas” and “oil” (which are both fluids) of claim 33 relate to the “fluid” of claim 27.

Claim 34 recites “a zero-bottom hole pressure supply rate” (l. 3), “a pressure of a reservoir” (l. 4), “a flow pressure at a bottom of the borehole” (l. 5), and “a ratio of gas to oil” (ll. 9-10). These recitations are indefinite for the reasons given above.

In claims 39, 42 and 52, the term(s) “the boiling point or the bubble point or the beginning of the degassing process” (claims 39 and 52, ll. 2-3; claim 42, ll. 13-14) lacks proper antecedent basis.

Claims 41 and 47 recite “a pipeline” (claim 41, l. 1; claim 47, l. 3). However, prior claims 27 and 42 recites “a borehole” (l. 1). It is unclear how “a pipeline” in claims 41 and 47 relates to “a borehole” in claims 27 and 42. It does not appear that these are distinct elements, but the use of alternative terms without any interrelationship therebetween creates confusion as to the claim scope.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Casey”
US Publication No. 2006/0102346 A1

“McCoy”
US Patent No. 9,574,442 B1

“Thrasher et al.”
US Patent No. 5,941,305

“Watson”
US Patent No. 3,965,983

“Zamow et al.”
US Publication No. 2011/0228637 A1



Pertinent Prior Art
The prior art listed above is considered pertinent to applicant’s disclosure.

McCoy teaches an acoustic/sonic interface depth detector 66 (Fig. 3), 100 (Figs. 8-9) including an acoustic/sonic wave emitter 104 (Figs. 8-9) and an acoustic/sonic wave receiver 108 (Figs. 8-9) for detecting an interface depth 60 (Fig. 3). A casing pressure sensor 114 (Figs. 8-9) is integrated with the interface depth detector 66 (Fig. 3), 100 (Figs. 8-9). A tubing pressure sensor 68 (Fig. 3) is located at the well head along with the interface depth detector 66 (Fig. 3), 100 (Figs. 8-9). A computer 4 (Fig. 2) calculates
An inlet pressure of a down-hole pump assembly 52 based on the detected interface depth 60, the density of the liquid column between a fluid inlet and the 
A discharge pressure of the pump assembly 52 based on the average fluid pressure gradient of the liquid column between the pump discharge and the surface, and the detected tubing pressure at the surface (see col. 7, ll. 34-49; col. 21, l. 62 to col. 22, l. 9).

Thrasher et al. teaches a casing pressure sensor (20), a tubing string pressure sensor (25), and an axial load sensor (180) located at the well head. A control unit (400) and/or (450):
Calculates a dynamic fluid level or interface depth using the detected casing pressure, the detected tubing string pressure, the detected axial load, and a fluid gradient (see col. 2, ll. 55-64; col. 3, ll. 26-28; col. 14, ll. 55-65; col. 15, ll. 23-61).
Calculations pump intake pressure based on calculated fluid level and sensed well head pressure (see col. 19, ll. 6-10).
Adjusts a speed of a down-hole pump unit (165) to achieve a fluid level target based on the detected casing pressure, the detected tubing string pressure, the detected axial load, the calculated fluid level(s), fluid gradients, etc. (see col. 2, l. 65 to col. 3, l. 8; col. 3, ll. 26-28; col. 5, ll. 1-32; col. 9, ll. 9-41; col. 11, l. 50 to col. 12, l. 2; col. 12, l. 66 to col. 13, l. 35; col. ).
While teaching away from the use of an acoustic/sonic interface depth detector (see col. 1, ll. 54-60; col. 16, ll. 8-13), Thrasher et al. relies on such a detector for initial calibration (see col. 15, ll. 3-22).

Casey teaches an acoustic/sonic interface depth detector including an acoustic/sonic wave emitter 40 and an acoustic/sonic wave receiver 42. A control unit 44 uses the detected interface depth to control a flow control valve 34 in order to regulate the fluid pressure below the interface depth 50. The control unit 44 can also receive inputs from a casing pressure sensor 26 and a tubing pressure sensor 38 located at the well head 24.

Watson teaches an acoustic/sonic interface depth detector including an acoustic/sonic wave emitter 24 and an acoustic/sonic wave receiver 26. A control unit 22 uses the detected interface depth to control a pump motor 42 in order to regulate the interface depth between upper and lower levels L1, L2.

Zamow et al. teaches an acoustic/sonic interface depth detector including an acoustic/sonic wave emitter 41 and an acoustic/sonic wave receiver 44. A control unit 52 uses the detected interface depth to control a pump 30 in order to regulate the interface depth 13.

Specification
The specification is objected to because:
In col. 2, at l. 4, “main Claim” is inaccurate.
In col. 2, at l. 14, “main Claim” is inaccurate.
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 1 includes black boxes 30 and 41-44 that do not contain appropriate descriptive text. Absent such descriptive text, the black boxes do not provide any meaningful illustration/explanation of the corresponding structure of the invention. See 37 CFR 1.83(a), which provides for the use of a graphical drawing symbol or a labeled representation (such as a labeled black box). See also 37 CFR 1.84(n), which provides for the use of graphical drawing symbols which have a universally recognized conventional meaning and are generally accepted in the art. Since a generic black box does not have any recognized meaning as to the structure represented thereby, it must be labeled (i.e., contain descriptive text). Appropriate correction is required.

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail3 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/
APPENDIX
Discussion of Cases Dealing with Computer-Implemented 
Functional Claim Limitations and Compliance with 35 U.S.C. 112

Williamson v. Citrix Online, LLC
In Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc), the Federal Circuit clarified the standard for determining whether 35 U.S.C. 112(f)4 applies to a claim limitation that (i) defines the invention in terms of a function(s) to be performed, but (ii) does not include the word “means”. Specifically, the en banc section of Williamson: 
Expressly overruled previous Federal Circuit decisions, which found that: (a) the presumption flowing from the absence of the term “means” is a strong one that is not readily overcome; and (b) 35 U.S.C. 112(f) does not apply in the absence of the term “means” unless the limitation essentially is devoid of anything that can be construed as structure.
Explained the Federal Circuit’s concern that such an unjustified heightened burden resulted in a proliferation of functional claiming untethered to 35 U.S.C. 112(f).
Emphasized that the essential inquiry is not merely the presence or absence of the word “means” but whether the words of the claim are understood by those of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
Clarified that, when a claim term lacks the word “means”, the presumption can be overcome and 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term:
Fails to recite sufficiently definite structure, or else 
Recites a function without reciting sufficient structure for performing that function. 
en banc section of Williamson constitutes two distinct (i.e., alternative) tests for determining whether the presumption flowing from the absence of the term “means” is overcome. These will be referred to herein as “Williamson Test 1” (i.e., the claim term fails to recite sufficiently definite structure), and “Williamson Test 2” (i.e., the claim term recites a function without reciting sufficient structure for performing that function.
[TextBox: NOTE:  In this case, the examiner relies on Williamson Test 2 as the basis for determining that 35 U.S.C. 112(f) is invoked by claim terms that (i) define the invention in terms of a function(s) to be performed, but (ii) do not include the word “means”. Accordingly, any argument that challenges the invocation of 35 U.S.C. 112(f) on the basis of Williamson Test 1 cannot be considered dispositive.]
In Williamson, the Federal Circuit also addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b)5. Specifically:
Construing a means-plus-function claim term is a two-step process:
First, one must identify the claimed function. 
Then, one must determine what structure, if any, disclosed in the specification corresponds to the claimed function. 
Structure disclosed in the specification qualifies as “corresponding structure” if the intrinsic evidence clearly links or associates that structure to the function recited in the claim. 
Even if the specification discloses corresponding structure, the disclosure must be of “adequate” corresponding structure to achieve the claimed function. 
Where there are multiple claimed functions, the patentee must disclose adequate corresponding structure to perform all of the claimed functions.
In the case of computer implemented inventions that rely upon special software (special programming) to execute the claimed functions, the structure disclosed in the specification must be more than a general purpose computer or microprocessor. Rather, the “corresponding structure” is an algorithm(s) for performing the claimed functions. The algorithm may be expressed as a mathematical formula, in prose, as a flow chart, or in any other manner that provides sufficient structure.
The testimony of one of ordinary skill in the art (or other extrinsic evidence) cannot supplant the total absence of structure from the specification.
If the patentee fails to disclose adequate corresponding structure, the claim is indefinite. In other words, if a person of ordinary skill in the art would be unable to recognize the structure in the specification and associate it with the corresponding function(s) in the claim, a means-plus-function clause is indefinite.
In Williamson, the Federal Circuit specifically addressed the term “module for…” and held that:
The “module for…” invoked 35 U.S.C. 112(f) because it did not recite sufficiently definite structure. Rather, the “module for…” merely replaced the term “means” with the well-known nonce word “module” such that it set forth the same black box recitation of structure for providing the same specified function as if the term “means” had been used.
The patent’s written description made clear that the “module for…” cannot be implemented in a general purpose computer, but instead must be implemented in a special purpose computer, i.e., a general purpose computer programmed to perform particular functions pursuant to instructions from program software.
The patent’s drawings and written description did not disclose an algorithm for performing each of the claimed functions of the claimed “module”.
The “module for…” was indefinite under 35 U.S.C. 112(b) due to the failure to disclose any structure corresponding to at least one of the functions performed by the claimed “module”.

Aristocrat Technologies Australia Pty Ltd. v. International Game Technology
In Aristocrat Technologies Australia Pty Ltd. v. International Game Technology, 521 F.3d 1328 (Fed. Cir. 2008), the Federal Circuit addressed (a) the proper manner of construing a claim limitation that invokes 35 U.S.C. 112(f), (b) the proper standard for determining whether “corresponding structure” is disclosed pursuant to 35 U.S.C. 112(f) in cases involving a computer-implemented invention, and (c) the question of whether such a claim limitation is definite under 35 U.S.C. 112(b). The explanation and findings in Aristocrat preceded and are consistent with similar findings in Williamson (discussed above).
In Aristocrat, the Federal Circuit explained:
The purpose of means-plus-function claiming, as provided in and restricted by 35 U.S.C. 112(f), is to avoid pure functional claiming.
If the specification is not clear as to the structure that the patentee intends to correspond to the claimed function of a means-plus-function limitation, then the patentee has not paid the price required by 35 U.S.C. 112(f). Rather, the patentee is improperly attempting to claim in functional terms unbounded by any reference to structure in the specification.
In cases involving a computer implemented invention, where a limitation invokes 35 U.S.C. 112(f), the disclosure of only a general purpose computer as the structure that performs a particular function amounts to pure functional claiming. Because general purpose computers can be programmed in very different ways to perform a given task, simply disclosing a general purpose computer does not limit the scope of the claim to the “corresponding structure” required by 35 U.S.C. 112(f).
The disclosure of a standard (i.e., general purpose) microprocessor with “appropriate programming”, without any guidance to determine the meaning thereof, is not sufficient because the specification does not set forth any specific algorithm or any step-by-step process for performing the recited function(s).
Computer-implemented means-plus-function limitations lack sufficient disclosure of the corresponding structure when the specification fails to disclose the specific algorithm(s) required to transform a general purpose computer into a special 
There is a distinction between language that simply describes the function to be performed and the required disclosure of an algorithm(s) by which it is performed. In other words, it is not enough to disclose desired results or intended outcomes; rather, the means of achieving those results/outcomes must be disclosed in the form of a specific algorithm(s) that describes how the claimed function(s) is performed.
The specification is not required to include a listing of source code or a highly detailed description of the algorithm. It is required, however, to provide a sufficiently detailed description of the algorithm required to perform the claimed function(s).
The disclosure of “corresponding structure” required by 35 U.S.C. 112(f) should not be conflated with the less strict enablement requirement of 35 U.S.C. 112(a)6 because it serves the very different purpose of limiting the scope of the claim to the particular structure disclosed. 
It is not sufficient for the patentee to simply state or later argue that persons of ordinary skill in the art would know what structures to use (i.e., what specific algorithm to employ) to accomplish the claimed function(s), i.e., to argue that the enablement requirement is met. The inquiry is whether one skilled in the art would understand the patent specification itself to disclose, in sufficient detail, the “corresponding structure” (i.e., the necessary software-based algorithm) for performing the claimed function(s).
If the patentee fails to disclose adequate corresponding structure, the claim lacks specificity and is indefinite.


Egenara, Inc. v. Cisco Systems, Inc.
In Egenara, Inc. v. Cisco Systems, Inc., 972 F.3d 1367 (Fed. Cir. 2020), the Federal Circuit:
Explained that patentees are not permitted to freely engage in functional claiming while circumventing 35 U.S.C. 112(f) simply by avoiding the use of the word “means”.
Relied upon the two-test standard clarified in Williamson in conjunction with other decisions finding that 35 U.S.C. 112(f) will apply if it is demonstrated that the claim term amounts to a generic term, a black box recitation of structure and/or a coined nonce word that fails to recite sufficiently definite structure.
Stressed the importance of giving due consideration to Williamson while cautioning against relying on pre-Williamson precedent.
Emphasized that the essential inquiry is not whether a claim term recites any structure but whether it recites sufficient structure for performing all of the claimed functions, i.e., a claim limitation is subject to 35 U.S.C. 112(f) if it recites functions without reciting sufficient structure for performing each of those functions. 
Noted that the patent’s specification is consistent with an understanding of the claimed “logic to…” as an abstraction for the set of steps designed to accomplish the claimed functions because the specification discloses that the logic has to be implemented via software.
Reiterated that the question is not whether “logic” is utterly devoid of structure but whether the claim term recites sufficient structure to perform the claimed functions. Further, mere inclusion of a limitation within a structure does not automatically render the limitation itself sufficiently structural. While the claimed “logic” may connote some structure in the general sense of software, firmware or circuitry, it was not shown to amount to sufficient structure for performing each of the claimed functions.
Concluded that the claimed “logic to…” was no more than a black box recitation of structure for performing the claimed functions and, thus, was merely a generic substitute for “means for…”
Egenara shows that it is proper to rely on Williamson Test 2 (i.e., the claim term recites one or more functions without reciting sufficient structure for performing those functions) as the basis for determining that 35 U.S.C. 112(f) is invoked.

Altiris Inc. v. Symantec Corp.
In Altiris Inc. v. Symantec Corp., 318 F3d 1363 (Fed. Cir. 2003), the Federal Circuit construed a “means of booting” limitation that was defined in the claims as “including a first set of commands…for booting…and a second set of commands…for booting…” The patent owner argued that the recitation of the first and second set of commands in the claim itself was sufficient structure to perform the entire claimed function since the “commands” are structure in the form of software that will carry out the booting function(s). The Federal Circuit disagreed because, while the recited “commands” constitute structure, they do not constitute sufficient structure to perform the entirety of the claimed function(s). The commands are described solely in functional terms, and one must refer to the specification to determine the structure of those “means” or “commands”. Further, the software-based “commands” are so broad as to give little indication of the particular structure used such that one must still look to the specification for an adequate understanding of the structure of that software. Accordingly, the Federal Circuit ultimately held that the “means of booting” invoked 35 U.S.C. 112(f) because the “commands” were not sufficient structure to perform the entire claimed function.
Thus, like Egenara, Altiris shows that it is not enough to merely claim some structure. The critical question is whether the claim itself recites sufficient structure for performing the entire claimed function—even if there is some structure in the claimed phrase.  

Informative PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued informative decisions that support the Examiner’s position that Williamson Test 2 may be the basis for invoking 35 U.S.C. 112(f).  Although these decisions do not expressly rely on “Williamson Test 2”, they use essentially the same rationale for invoking 35 U.S.C. 112(f). The first of these decisions also addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Smith
In Ex Parte Smith (Appeal 2012-007631 decided 14 March 2013),7 the PTAB construed a “processor programmed to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the claim did not recite any structure connected to the “processor” other than “memory”, which is not sufficient structure for performing the recited functions, and (c) the term “processor” is different from the terms “circuit” and “circuitry” because the recited processor and associated claim language does not convey to a skilled artisan anything about the internal components, structure, or specific operation of the processor. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor programmed to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the disclosure of sufficient “corresponding structure” for performing the claimed functions. Following Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification contained a flow chart and accompanying description that simply restated the claimed functions without conveying to one of ordinary skill in the art how the processor ensured that the claimed functions are performed. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor programmed to…” was indefinite under 35 U.S.C. 112(b).
In Ex Parte Smith, the PTAB also construed a claim directed to a computer-implemented method reciting steps (i.e., functions) that paralleled the functions used to define the “processor programmed to…” limitation. Because the specification failed to disclose an algorithm for 8, which (i.e., Part II) addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).

Ex Parte Erol
In Ex parte Erol (Appeal 2011-001143 decided 13 March 2013),9 the PTAB construed a “processor adapted to…” limitation set forth using functional language. The PTAB found a skilled artisan would not recognize “processor” as the name of sufficiently definite structure for performing each of the claimed functions because (a) the claimed functions cannot be executed by a commercially available off-the-shelf (i.e., general purpose) processor without additional programming, (b) the term “processor” is different from the term “circuit” because the recited processor and associated claim language does not convey how each of the recited functions is achieved, (c) the claim did not recite any structure connected to the “processor” other than a “reader”, which is not sufficient structure for performing the recited functions, and (d) the claims did not recite and the written description did not delineate the internal components of the “processor” or in another way convey structure to skilled artisans to support a conclusion that the claimed “processor adapted to…” is not a purely functional limitation. The PTAB concluded that the claimed “processor” is a non-structural term that would not be understood by one of ordinary skill in the art as having sufficiently definite structure to perform all the recited functions. Rather, “processor adapted to…” was used as merely a substitute for the term “means for…” and thus invoked 35 U.S.C. 112(f). 
Since 35 U.S.C. 112(f) was invoked, the PTAB looked to the specification for the Aristocrat, the PTAB evaluated whether the specification disclosed an algorithm that transforms a general purpose computer into a special purpose computer that performs the claimed functions. The PTAB found that the specification failed to set forth a sequence of steps of a particular algorithm, or instructions for using a particular piece of hardware, employing a specific source code, or following a particular program. Rather, the description of only a myriad of examples was, in effect, an impermissible attempt to claim every possible way of accomplishing a claimed function. Because the specification failed to disclose an algorithm for performing all of the recited functions, the PTAB concluded that it failed to describe sufficient “corresponding structure” pursuant to 35 U.S.C. 112(f) and, therefore, “processor adapted to…” was indefinite under 35 U.S.C. 112(b).

Other PTAB Decisions
The Patent Trial and Appeal Board (PTAB) has issued other opinions that, while not designated as precedential or informative, are nevertheless instructive.

Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727)
In Ex parte Jiajun Zhu et al. ‘727 (Appeal 2020-005727 decided 04 November 2020),10 the PTAB considered claims directed to computer-implemented methods reciting steps (i.e., functions) performed by a computing device. Specifically, the PTAB addressed whether such claims comply with the written description requirement of 35 U.S.C. 112(a). In doing so, the PTAB provided a detailed discussion of the 2019 § 112 Guidance. Specifically, the PTAB explained that:
The 2019 § 112 Guidance addresses examination of computer-implemented functional claims that recite only the idea of a solution or outcome to a problem but fail to recite details of how the solution or outcome is accomplished.11
When examining computer-implemented functional claims (including computer-implemented method claims), the examiner should determine whether the 
It is not enough that a skilled artisan could theoretically write a computer program(s) to achieve the claimed functions because a specification must explain how the inventor intends to achieve the claimed functions to satisfy the written description requirement. 
An algorithm can be expressed in any understandable terms such as in prose or as a flow chart. Recital of actual computer code is not necessary. However, sufficient information must be provided to show that the inventor had possession of the claimed invention. Such “sufficient information” constitutes details about how a disclosed general purpose computer or processor is programmed to achieve the desired outcomes defined by the claimed functions.
In Ex parte Jiajun Zhu et al. ‘727, the PTAB found that the specification described an outline of the desired results that the computer is expected to achieve, but missing from the specification was the algorithm or logic flow or instructions which would explain how a general purpose computer is programmed to perform the claimed functions. Absent the disclosure of the necessary algorithm(s), the specification failed to convey possession of the computer-implemented invention. Accordingly, the PTAB concluded that the claims failed to comply with the written description requirement of 35 U.S.C. 112(a). Thus, even if a claim is not construed as reciting a means-plus-function limitation, computer-implemented functional limitations require the disclosure of the necessary algorithm (i.e., how the claimed functions are achieved) in order to satisfy 35 U.S.C. 112(a).

Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723)
In Ex parte Jiajun Zhu et al. ‘723 (Appeal 2020-005723 decided 04 November 2020),12 the PTAB considered similar claims and made similar findings to those addressed in Ex parte Jiajun Zhu et al. ‘727 (discussed above).

Ex parte Marc E. Davis et al. (Appeal 2020-006448)
In Ex parte Marc E. Davis et al. (Appeal 2020-006448 decided 02 February 2022),13 the PTAB considered a claim directed to a system defined using plural claim terms “circuitry for…”, which defined the invention in terms of functions to be performed. Specifically, the PTAB addressed whether such claims limitations invoke 35 U.S.C. 112(f) and whether they comply with the definiteness requirement of 35 U.S.C. 112(b).
The PTAB found that:
While the term “circuit” connotes structure, the claim in question contained no contextual language describing the objective or the desired output of the circuit that would provide the skilled artisan with an understanding of the structural arrangements of the circuit elements necessary to carry out the claimed functions.
The specification refuted the idea that “circuit” or “circuitry” conveyed a specific or exact structural arrangement of circuit elements. Rather, the specification’s discussion of computer devices was inconsistent with the ordinary meaning of “circuitry”.
The claim terms “circuitry for…” invoked 35 U.S.C. 112(f) because they failed to recite sufficient structure for performing the claimed functions.
The PTAB affirmed the rejection of the claim for failure to comply with the definiteness requirement of 35 U.S.C. 112(b). That is, the claim was indefinite because the specification failed to disclose adequate corresponding structure for performing all of the claimed functions.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer/memory/ processor storing and executing general purpose computer instructions since the claimed functions are not coextensive with a general purpose computer/memory/processor storing and executing general purpose computer instructions. 
        2 The USPTO guidance entitled “Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112”, 84 Fed. Reg. 57 (Jan. 7, 2019), which is referred to herein as the “2019 § 112 Guidance”.
        3 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.
        4 Pre-AIA  35 U.S.C. 112, ¶ 6 was recodified by the AIA  as 35 U.S.C. 112(f) without any modification to the actual wording thereof. Thus, “35 U.S.C. 112, ¶ 6” is synonymous with “35 U.S.C. 112(f)”. The AIA  numbering is used herein.
        5 Pre-AIA  35 U.S.C. 112, ¶ 2 was recodified by the AIA  as 35 U.S.C. 112(b) with the change from the term “applicant” to the phrase “inventor or a joint inventor”. Thus, “35 U.S.C. 112, ¶ 2” is synonymous with “35 U.S.C. 112(b)”. The AIA  numbering is used herein.
        6 Pre-AIA  35 U.S.C. 112, ¶ 1 was recodified by the AIA  as 35 U.S.C. 112(a) with only the change from the term “inventor” to the phrase “inventor or joint inventor”. Thus, “35 U.S.C. 112, ¶ 1” is synonymous with “35 U.S.C. 112(a)”. The AIA  numbering is used herein.
        7 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_smith_fd2012007631.pdf
        8 Available at: https://www.federalregister.gov/documents/2019/01/07/2018-28283/examining-computer-implemented-functional-claim-limitations-for-compliance-with-35-usc-112
        9 Available at: https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/inform/ ex_parte_erol_fd2011001143.pdf
        10 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions
        11 See Part II of the 2019 § 112 Guidance, which addresses computer-implemented functional claim limitations that do not necessarily invoke 35 U.S.C. 112(f).
        12 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions
        13 Retrievable at: https://developer.uspto.gov/ptab-web/#/search/decisions